Title: From George Washington to Elias Dayton, 27 March 1781
From: Washington, George
To: Dayton, Elias


                  
                     Sir
                     Head Quarters New Windsor March 27th 1781
                  
                  Your several Letters of the 9th, 15th & 18th Inst. were duly received, while I was absent from this place, on my journey to Rhode Island, I have now to thank you for the intelligence communicated in them.
                  It gives me great uneasiness, to find that the irregular & improper mode of receiving & treating British Flags at Elisabeth Town, should open a channel of intelligence for the Enemy, and promote that illicit intercourse which ought to be totally eradicated—You will be pleased therefore, to communicate to the Commanding Officer from me, the Instructions formerly given to you, when Commanding at that Post.  You will also impress upon him, the absolute necessity of enforcing the strictest obedience to those Orders.  I am Sir, with great regard Your Most Obedt Servt
                  
                     P.S.  Since writing the foregoing, I am favor’d with yours of the 26th.  I have such a confidence in your prudence as well as zeal for the service, that I cannot hesitate, to give my permission for employing the 20 Men, in the Manner you propose.
                  
                  
               